Opinion op the Court, by
Judd, C.J.
The single question raised in this case is whether the Acts forbidding the entry of Chinese into this Kingdom without permits invalidate the laws of this Kingdom as to such persons when within its territorial limits. A person, in this case, is required by a valid writ of the Police Court of Honolulu, who is within our jurisdiction, being on board a vessel in the harbor of Honolulu, and is a Chinaman without a permit to land. We answer without hesitation that there is nothing in the Chinese Restriction Acts which excepts Chinese without permits, who are within the territory of this country, from the authority of our laws.
It would be fatal to the existence of government here to hold the contrary. These Acts were never intended by the Legislature to interrupt or interfere with the authority of the Government within its territory.
In a case decided on February 29, 1892, by the Supreme Court of the United States, Holy Trinity Church vs. United States, 142 U. S. Rep., 457, it was held that an Act of Congress to prohibit the importation and migration of foreigners and aliens under contract or agreement to perform labor in the United States, etc., does not apply to a contract between an alien and a religious society for his services as a minister. The Court say, “ It is a familiar rule that a thing may be within the letter of the statute and yet not within the statute, because not within its spirit, nor within the intention of its makers.” “ The object designed to be reached by the act must limit and control the literal import of the terms and phrases employed.”
In U. S. vs. Kirby, 7 Wall, 482, defendants were indicted for the violation of an Act of Congress which made punishable the obstructing or retarding the passage of the mail or any carrier of the mail. The defendants pleaded that they had a warrant *517to arrest the mail carrier for murder, and the Court held that the execution of the warrant was not an obstruction of the mail or the retarding of a mail carrier within the meaning of the Act. The Court said, “ All laws should receive a sensible construction. General laws should be so limited in their application as not to lead to injustice, oppression or an absurd consequence. It is always to be presumed that the Legislature intended exceptions to its language which would avoid results of this .character. The reason of the law in such cases should prevail over its letter.” The object of the Legislature, by the Acts under consideration, was to “ regulate Chinese immigration,” and no suggestion can be found in the first Act of 1887, or any of the subsequent Acts amendatory thereof which leads to the conclusion that these Chinese without permits, if within our territorial jurisdiction, were not subject to our laws. The penalties prescribed in these very Acts for violations of them, as for instance, for attempting to land without a valid permit, concede this. If they were subject to the operation of this law, then why not to all other laws of this Kingdom ?
F. M. Hatr.h and W. R. Castle, for petitioner.
W. A. Whiting, Attorney-General, and Chas. Creighton, Deputy Attorney-General, for respondent.
The various decisions of this Court, sustaining the constitutionality of the Restriction Acts, are based upon- the inherent right of every sovereign power to forbid the entrance of foreigners within its dominions, or to admit them only upon such conditions as it may see fit to prescribe. And the various writs of habeas corpus, upon which these questions have arisen, have had for their object to ascertain whether the detention on the vessel bringing these persons was lawful. The right to land or to enter this Kingdom was the only question considered, and no question as to the jurisdiction of the laws of this country over them or of the applicability of the various writs and processes of the courts to them has been raised in these eases.
We therefore find the cause shown by the return to be insufficient, and a peremtory mandate may issue.